                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JOSE VAZQUEZ,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1288-Orl-41TBS

STRADA SERVICES INC.,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the parties’ Joint Motion to Approve Settlement and

to Dismiss with Prejudice. (“Joint Motion,” Doc. 29). United States Magistrate Judge Thomas B.

Smith submitted a Report and Recommendation (“R&R,” Doc. 32), in which he recommends

granting the Joint Motion and approving the Settlement Agreement (Doc. 29-1). Judge Smith

originally questioned two provisions in the Settlement Agreement regarding the settlement amount

and whether the agreement shifted tax obligations, and he ordered the parties to address these

concerns. (See Feb. 1, 2019 Order, Doc. 30, at 1). The parties filed Joint Response (Doc. 31) that

sufficiently addressed Judge Smith’s concerns.

       After a de novo review of the record, and noting that the parties filed a Joint Notice of Non-

Objection (Doc. 33), this Court agrees with the analysis in the R&R with one caveat: to the extent

the Settlement Agreement purports to allow the parties to subsequently modify the Agreement,

(see Doc. 29-1 at ¶ 10 (“This Agreement may not be amended, modified, altered, or changed,

except by written agreement which is both signed by all parties and which makes specific reference

to this Agreement”)), that language will be stricken. Pursuant to Lynn’s Food Stores, Inc. v. United




                                            Page 1 of 2
States, 679 F.2d 1350, 1355 (11th Cir. 1982), any future modification to the Settlement Agreement

is unenforceable absent judicial approval.

       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 32) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. To the extent that the modification or amendment provision in the Agreement (Doc.

               29-1 at ¶ 10) purports to allow the Settlement Agreement to be modified without

               Court approval, it is STRICKEN.

           3. The Joint Motion to Approve Settlement and to Dismiss with Prejudice (Doc. 29)

               is GRANTED, and the parties’ Settlement Agreement (Doc. 29-1), as amended by

               this Court, is APPROVED.

           4. This case is DISMISSED with prejudice.

           5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on March 4, 2019.




Copies furnished to:

Counsel of Record




                                             Page 2 of 2
